Motion Granted and Order filed April 24, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00984-CV
                                  ____________

                        JUNG JU CHANGE, Appellant

                                        V.

                     H-MART HOUSTON, INC., Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1035736

                                   ORDER

      Appellant’s brief was due January 6, 2014. No brief or motion for
extension of time was filed. On January 16, 2014, appellant was ordered to file a
brief on or before February 18, 2014. On February 18, 2014, appellant filed a
motion for extension of time that was granted until March 20, 2014. On March 20,
2014, appellant filed a second motion for extension of time. That motion was
granted until April 21, 2014. On April 21, 2014, appellant filed a third motion for
extension of time, requesting another 30 days. We grant the request and issue the
following order.

      We order appellant to file a brief with the clerk of this court on or before
May 21, 2014. If appellant does not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM